 144DECISIONS OF NATIONALexcluding plant clerical and office clericalemployees, inspectors, managers, assistantmanagers, guards, professional employees,and all supervisors as defined in the Act.All debit insurance agents at our districtofficeinWilkinsburg,Pennsylvania,excluding plant clerical and office clericalemployees, inspectors, managers, assistantmanagers, guards, professional employees,and all supervisors as defined in the Act.THE WESTERN ANDSOUTHERN LIFEINSURANCE COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegional Office, 1536 Federal Building,1000LibertyAvenue, Pittsburgh, Pennsylvania15222,Telephone 644-2977, if they have anyquestions concerning this notice or compliance withits provisions.North America Assurance Society of Virginia,Inc.andInsurance Workers InternationalUnion,AFL-CIO. Case 5-CA-2523.February 24,1967SUPPLEMENTAL DECISIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 14, 1964, the National LaborRelations Board issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had refused to bargain collectively withthe Charging Party as the duly certified bargainingrepresentative of the employees in the unit foundappropriate by the Board2 in violation of Section8(a)(5) and (1) of the National Labor Relations Act, asamended, and ordering it to cease and desisttherefrom and to take certain appropriate action.Thereafter,because of developments in courtlitigation involving the Board's unit determinationsin the insurance industry, the Board decided toreconsider its findings in this case. Therefore, onSeptember 20, 1966, the Board issued an ordergranting leave to the parties to file briefs directed tothe unit finding. No briefs were filed by the parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theLABOR RELATIONS BOARDBoard has delegated its powers in connection withthis case to a three-member panel.For the reasons heretofore set forth in the Board'sSupplemental Decision and Order inWestern andSouthernLifeInsurance Company,163 NLRB 138,and inMetropolitanLifeInsuranceCompany(Woonsocket,R.I.),156 NLRB 1408,we reaffirm theunit finding in our Decision and Order heretoforeissued in this case.1 145 NLRB 1751.2The unit found appropriate in the present case consists of allcombination or debit insurance agents attached to or working outof District Office 83 in Newport News, Virginia, excluding allclerical employees, managers, professional employees, guards,watchmen, and supervisors within the meaning of the Act.The LifeInsurance Company of VirginiaandInsuranceWorkers International Union,AFL-CIO. Case 5-CA-2394.February 24, 1967SUPPLEMENTALDECISIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn August15, 1963,the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,'finding that the Respondenthad refused to bargain collectively with the ChargingParty in an appropriate unite in violation of Section8(a)(5) and(1) of the National Labor Relations Act, asamended,and ordering it to cease and desisttherefrom and to take certain appropriate action.On March 2, 1964,the Board filed with the UnitedStates Court of Appeals for the Fourth Circuit apetition for enforcement of its Order.While thepetition was pending before the Court of Appeals,the Supreme Court of the United States, on April 5,1965, handed down its decisioninN.L.R.B. v.MetropolitanLifeInsurance Co.3In that decision,the Supreme Court vacated a judgment of the Courtof Appeals for the First Circuit denying enforcementof a Board Decision and Order,and ordered that thecasebe remanded to the Board for furtherproceedings because of the "the Board's lack of1 143 NLRB 1343.2Our unit finding herein reaffirms an earlier unit determinationof the Board's Regional Director. On January 10, 1963 (Case5-RC-3974), the Regional Director for Region 5 found thefollowingemployees of the Respondent constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All weekly premium agents working out of or assigned to the[Respondent's]districtoffice in Petersburg, Virginia;excluding all other employees, cashiers, clerks, associatemanagers, districtmanager, and guards and supervisorswithin the meaning of the Act.3 380 U.S. 438.163 NLRB No. 16163 NLRB No. 17